NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



In the Interest of J.V., J.V., and A.V., )
children.                                )
________________________________ )
                                         )
M.V.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )         Case No. 2D18-4283
                                         )
DEPARTMENT OF CHILDREN AND               )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                                 )
                                         )
               Appellees.                )
________________________________ )


Opinion filed January 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

David A. Dee, Tampa, for Appellant.

Ashley Brooke Moody, Attorney General,
and Mary Soorus, Assistant Attorney
General, for Appellee Department of
Children and Families.

Thomasina F. Moore, Statewide
Director of Appeals, and Joanna
Summers Brunell, Appellate Counsel,
Florida Statewide Guardian ad Litem
Office, Tallahassee, for Appellee
Guardian ad Litem Program.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.




                                    -2-